Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2020

                                      No. 04-20-00367-CV

                          IN THE INTEREST OF G.E.T., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00671
                        The Honorable Laura Salinas, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was filed on September 14, 2020, making appellee’s brief due
October 5, 2020. The appellee filed a motion for extension of time requesting a twenty-day
extension to file its brief. The motion is GRANTED. Appellee’s brief must be filed no later
than October 26, 2020. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court